Citation Nr: 1541380	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a heart disorder, to include the residuals of a heart murmur or valvular heart disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of July 2008 of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (West 2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACTS

1.  In a January 2001 rating action, RO denied service connection for a cardiac disorder, classified as valvular heart disease.  The RO notified the Veteran of that action but he did not appeal that determination or submit new and material evidence within a year of the notice.

2.  The evidence received since the January 2001 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the Veteran's claims for entitlement to service connection for a heart disorder, to include the residuals of a heart murmur or valvular heart disease. 


CONCLUSIONS OF LAW

1.  The January 2001 RO decision that denied the Veteran's claim for entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claims for entitlement to service connection for a heart disorder, to include the residuals of a heart murmur or valvular heart disease, is are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a heart disorder was denied the RO in January 2001.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  As a result, service connection for this disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO's January 2001, decision was based on the fact that the Veteran had submitted no evidence showing that he had a current heart disorder that was related to service.  
The Veteran has submitted a letter from his private cardiologist, dated in July 2009, in which the doctor indicated that the Veteran's current heart disorder was related to a heart murmur.  The Veteran also submitted statements in which he said that he had been was diagnosed as having a heart murmur while he stationed in West Germany in the late 1950s.  These documents are clearly new and relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Veteran has submitted evidence that is new and material, and the issue of entitlement to service connection for a heart disorder, to include the residuals of a heart murmur or valvular heart disease, is reopened.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a heart disorder, to include the residuals of a heart murmur or valvular heart disease; to this extent, the appeal is granted. 


REMAND

The decision to reopen his claim, entitles the Veteran to a new VA examination.  Shade.  An examination is needed to clarify whether the current heart disease is related to a disease or injury (including an acquired heart murmur) is needed in service. 

Accordingly, the appeal is REMANDED to the agency of original jurisdiction (AOJ) for the following development.  

1.  The AOJ should arrange for the Veteran to undergo an examination to determine whether the current heart disease, including valvular heart disease, is related to a disease or injury in service.  

The examining physician should provide an opinion as to whether any current cardiac disorder, including valvular heart disease, is the result of a heart murmur or other disease or injury in active service.  

The examiner should note that the Veteran is competent to report that he was told he had a murmur during service regardless of whether this documented in service treatment records.

If the examiner finds that any pertinent heart abnormality, including a murmur, is congenital or development, the examiner should opine whether it is a defect (static and incapable of aggravation) or a disease (capable of change or aggravation), 

The examiner should provide reasons for the opinions.

If the physician cannot provide an opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


